UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,

                                              Plaintiff,
                                                                       Case # 15-CV-421-FPG
v.
                                                                       DECISION AND ORDER

PREMIER DEBT ACQUISITIONS LLC, et al.,

                                              Defendants.


                                       INTRODUCTION

       The Federal Trade Commission (“FTC”) brought this action against Defendants Premier

Debt Acquisitions LLC, Prizm Debt Solutions LLC, Samuel Sole and Associates, LLC, Charles

Glander, and Jacob E. Kirbis, for violations of the Federal Trade Commission Act and Fair Debt

Collection Practices Act. ECF No. 1. The violations arose out of Defendants’ debt-collection

activities. In January 2016, the Court entered a stipulated final order for a permanent injunction

and settlement of claims. ECF No. 41. The final order imposes a substantial monetary judgment

against Defendants, which is to be satisfied in part by assets held in receivership. The final order

also contemplates that, before being applied to the judgment, assets held by the Receiver may be

used to satisfy certain court-authorized payments and administrative expenses. HoganWillig

PLLC—counsel for Defendants—now moves for an award of attorney’s fees from the

Receivership estate. ECF No. 59. The FTC opposes the motion. For the following reasons,

HoganWillig’s motion is DENIED.

                                          DISCUSSION

       HoganWillig seeks a payment of $1,897.79 from the Receivership estate, arguing that such

relief is appropriate because HoganWillig encouraged Defendants to cooperate with the FTC and

                                                 1
Receivership process. HoganWillig contends that, in doing so, it “indirectly facilitated the pace

of this case” and ensured that the receivership “would run smoothly.” ECF No. 66 at 2. The FTC

responds that, procedurally, HoganWillig’s request is untimely and, substantively, an award is

inappropriate given Defendants’ agreement in the final order to bear their own attorney’s fees. See

ECF No. 41 at 2. Having reviewed the parties’ briefing, the Court declines to authorize a payment

to HoganWillig from the Receivership estate for attorney’s fees.

       The parties appear to agree that this request falls within the Court’s equitable discretion.

See, e.g., FTC v. Williams, Scott & Assocs. LLC, No. 1:14-CV-1599, 2015 WL 7351993, at *2

(N.D. Ga. Sept. 22, 2015); FTC v. USA Fin., LLC, No. 8:08-CV-899, 2008 WL 3165930, at *3

(M.D. Fla. Aug. 6, 2008). The circumstances of the present case weigh in favor of denying

HoganWillig’s request. Under the final order, any funds held by the Receiver after court-

authorized payments and expenses are to be transferred to the FTC and used for equitable relief,

including consumer redress. See ECF No. 41 at 13-14; see also FTC v. Credit Bureau Ctr., LLC,

284 F. Supp. 3d 907, 909 (N.D. Ill. 2018) (“[T]here is a significant interest in maintaining funds

to satisfy claims by consumers.”). HoganWillig identifies no countervailing interest—indeed, it

proceeded with representing Defendants notwithstanding the asset freeze, thereby “assum[ing] the

risk of nonpayment.” Williams, Scott & Assocs. LLC, 2015 WL 7351993, at *3. More importantly,

Defendants expressly agreed to bear their own attorney’s fees as part of the final order, and the

Court is not inclined to upset the accord that the parties reached to terminate this action.

HoganWillig’s argument regarding Defendants’ cooperation with the FTC, which it concedes was

in Defendants’ best interests, does not persuade the Court otherwise.




                                                2
                                       CONCLUSION

      For the reasons stated herein, HoganWillig’s Motion for an Order Awarding Defense

Counsel Attorney’s Fees (ECF No. 59) is DENIED.

      IT IS SO ORDERED.

Dated: October 15, 2018
       Rochester, New York
                                                  ______________________________________
                                                  HON. FRANK P. GERACI, JR.
                                                  Chief Judge
                                                  United States District Court




                                           3
